DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 36-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2021.
Applicant’s election without traverse of Group I in the reply filed on 9/17/2021 is acknowledged.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 23-25 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2016-0001554).
Chen et al. disclose the following claimed limitations:
* Re clm 23, a device (Abst., figs 1-13) (paras 0026-0031, figs 1-13);
* a first column of contact pads/36, 40/ (paras 0026-0031, figs 1-13);
* a column of fluid actuation devices/42/ disposed longitudinally to the first column of contact pads (paras 0026-0031, figs 1-13).



* Re clm 25, a second column of contact pads aligned with the first column of contact pads, (paras 0026-0031, figs 3, 5);
* wherein the column of fluid actuation devices is arranged between the first column of contact pads and the second column of contact pads (paras 0026-0031, figs 3,5).

* Re clm 30, a fluid ejection die (paras 0026-0031, figs 1-8);
* a first column of contact pads/48, right side/ (paras 0026-0031, figs 3,5);
* a second column of contact pads/50, left side/ aligned with the first column of contact pads (paras 0026-0031, figs 3,5);
* a column of fluid actuation devices/42/ between the first column and the second column (paras 0026-0031, figs 3,5).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016-0001554) in view of Dodd et al. (US2017/0259568).
Chen et al. disclose the following claimed limitations except for the following:  
	* Re clm 26, wherein the first column of contact pads comprises six contact pads, and 

Dodd et al. disclose the following claimed limitations:
* Re clm 26, wherein the first column of contact pads comprises six contact pads, and 
wherein the second column of contact pads comprises six contact pads (paras 0026-0043, fig 3A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the first column of contact pads comprises six contact pads, and wherein the second column of contact pads comprises six contact pads, as taught by Dodd et al. into Chen et al. for the purpose of providing electrical connections to print heads or cartridges. 
7.	Claims 28 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016-0001554).
Chen et al. disclose the following claimed limitations except for the following:  
* Re clms 28 & 33, wherein the first column of contact pads comprises a logic power ground return contact pad, and wherein the second column of contact pads comprises a logic power supply contact pad.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the first column of contact pads comprises a logic power ground return contact pad, and wherein the second column of contact pads comprises a logic power supply contact pad, since it is known in the art that power or logic power must be provided to a device in order for a device to work. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the first column of contact pads .   
Allowable Subject Matter
8.	Claims 27, 29, 31, 32, 34 & 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claim 27 is the inclusion of limitations of a device that includes wherein the first column of contact pads comprises a first high voltage power supply contact pad and a first high voltage power ground return contact pad, and wherein the second column of contact pads comprises a second high voltage power supply contact pad and a second high voltage power ground return contact pad. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of claim 29 is the inclusion of limitations of a device that includes wherein the first column of contact pads comprises a data contact pad, a clock contact pad, and a multipurpose input/output contact pad, and wherein the second column of contact pads comprises a logic reset contact pad, a mode contact pad, and a fire contact pad. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 31-32 is the inclusion of limitations of a fluid ejection die that includes wherein the first column of contact 
The primary reason for indicating allowable subject matter of claim 34 is the inclusion of limitations of a fluid ejection die that includes wherein the first column of contact pads comprises a data contact pad at the top of the first column, and wherein the second column of contact pads comprises a fire contact pad at the bottom of the second column. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 35 is the inclusion of limitations of a fluid ejection die that includes wherein the first column of contact pads comprises the following contact pads in order: a data contact pad, a clock contact pad, a logic power ground return contact pad, a multipurpose input/output contact pad, a first high voltage power supply contact pad, and a first high voltage power ground return contact pad, and wherein the second column of contact pads comprises the following contact pads in order: a second high voltage power ground return contact pad, a second high voltage power supply contact pad, a logic reset input contact pad, a logic power supply contact pad, a mode contact pad, and a fire contact pad. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853